Exhibit 10.53

EXECUTION

AMENDMENT NO. 7

TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 7, dated as of February 21, 2014 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), PENNYMAC CORP. and
PENNYMAC HOLDINGS, LLC (each a “Seller” and collectively, the “Sellers”) and
PENNYMAC MORTGAGE INVESTMENT TRUST (the “Guarantor”).

RECITALS

The Buyer, the Sellers and the Guarantor are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of August 25, 2011 (as amended by
Amendment No. 1, dated as of June 6, 2012, Amendment No. 2, dated as of
March 28, 2013, Amendment No. 3, dated as of May 8, 2013, Amendment No. 4, dated
as of October 1, 2013, Amendment No. 5, dated as of December 27, 2013, and
Amendment No. 6, dated as of December 31, 2013, the “Existing Repurchase
Agreement”; and as further amended by this Amendment, the “Repurchase
Agreement”). The Guarantor is party to that certain Guaranty (the “Guaranty”),
dated as of June 8, 2011, as the same may be amended from time to time, by the
Guarantor in favor of Buyer. Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Existing Repurchase
Agreement and Guaranty, as applicable.

The Buyer, the Sellers and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement. As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

Accordingly, the Buyer, the Sellers and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1. Commitment Fee. Section 34 of the Existing Repurchase Agreement is
hereby amended by deleting such section in its entirety and replacing it with
the following:

 

  34. Commitment Fee

Sellers shall pay to Buyer in immediately available funds a non-refundable
Commitment Fee. The Commitment Fee shall be paid as set forth in the Pricing
Side Letter. All such payments shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to Buyer at such
account designated by Buyer.

SECTION 2. Conditions Precedent. This Amendment shall become effective as of
January 1, 2014 (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

2.1 Delivered Documents. On the date hereof, the Buyer shall have received the
following documents, each of which shall be satisfactory to the Buyer in form
and substance:

 

-1-



--------------------------------------------------------------------------------

(a) this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Sellers and the Guarantor;

(b) Amendment No. 6 to that certain Amended and Restated Pricing Side Letter,
dated as of the date hereof, executed and delivered by duly authorized officers
of the Buyer, the Sellers and the Guarantor; and

(c) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 3. Representations and Warranties. Each Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Repurchase Agreement on its part to be observed or performed,
and that no Event of Default has occurred and is continuing, and hereby confirms
and reaffirms the representations and warranties contained in Section 13 of the
Repurchase Agreement.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts (including by facsimile or .pdf),
each of which shall be an original and all of which taken together shall
constitute one and the same instrument.

SECTION 6. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 8. Reaffirmation of Guaranty. The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Sellers to Buyer under the Repurchase
Agreement and Pricing Side Letter, as amended hereby.

[Remainder of page intentionally left blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

Credit Suisse First Boston Mortgage Capital LLC, as Buyer By:  

/s/ Adam Loskove

  Name: Adam Loskove   Title:   Vice President PennyMac Corp., as a Seller By:  

/s/ Pamela Marsh

  Name: Pamela Marsh   Title:   Executive Vice President, Treasurer PennyMac
Holdings, LLC, as a Seller By:  

/s/ Pamela Marsh

  Name: Pamela Marsh   Title:   Executive Vice President, Treasurer PennyMac
Mortgage Investment Trust, as Guarantor By:  

/s/ Pamela Marsh

  Name: Pamela Marsh   Title:   Executive Vice President, Treasurer

Signature Page to Amendment No. 7 to Amended and Restated Master Repurchase
Agreement